


EXHIBIT H.1




List of Wind Turbine Coordinates







Turbine ID

Zone

Easting (m) NAD83

Northing (m) NAD83

V01

15

472504

4800093

V02

15

472905

4800117

V03

15

473413

4800084

V04

15

473848

4800097

V05

15

474270

4799884

V06

15

474656

4799885

V07

15

474950

4799916

V08

15

475384

4799925

V09

15

475810

4800103

V10

15

476261

4800104

V11

15

476663

4800105

V12

15

476974

4800083

V13

15

474221

4800979

V14

15

474592

4800928

V15

15

474997

4800927

V16

15

475481

4800995

V17

15

475860

4800926

V18

15

476230

4800926




Exhibit G




Site Plan

[ex102h02doc002.gif] [ex102h02doc002.gif]

Note: Locations of Crane Pads are as set forth in Exhibit H.1; Access Road
locations and specifications to be provided pursuant to Exhibit G.2.











Exhibit H.3




Project Site Description




Property #1




West Half (W 1/2) of the Southwest Quarter (SW 1/4) of Section 21, and the West
Half (W 1/2) of the Northwest Quarter (NW 1/4) of Section 28, all in Township 99
North, Range 21, West of the 5th P.M. Worth County, Iowa,

EXCEPT:

The North 561.00 feet of the East 444.00 feet of the Northwest Quarter (NW 1/4)
of the Southwest Quarter (SW 1/4) of Section Twenty-one (21); township
Ninety-nine (99); Range Twenty-one West (R 21 W) of the 5th Prime Meridian,
Worth County, Iowa containing 5.72 acres more or ess which includes 0.34 acres
of existing public right of way.




Property #2




The West Half (W 1/2) of the Southeast Quarter (SE 1/4) and the East Half (E
1/2) of the Southwest Quarter (SW 1/4) of Section Twenty-one (21), and the
Northeast Quarter (NE 1/4) of the Northwest Quarter (NW 1/4) of Section
Twenty-eight (28), all in Township Ninety-nine (99) North, of Range Twenty-one
(21), West of the 5th P.M.


EXCEPT:


A parcel of land located in the Northeast Quarter (NE 1/4) of the Southwest
Quarter (SW 1/4) and the Northwest Quarter (NW 1/4) of the Southeast Quarter (SE
1/4), all in Section Twenty-one (21), in Township Ninety-nine (99) North, of
Range Twenty-one (21) West of the 5th P.M., Worth County, Iowa, more
particularly described as follows:  Beginning at the center of said Section
Twenty-one (21); thence S 90 degrees 00' E Four Hundred Seventy-two and
Seven-tenths (472.7) feet along the North line of the Northwest Quarter (NW 1/4)
of the Southeast Quarter (SE 1/4); thence S 0 degrees 00' E Three Hundred
Eighty-two and Nine-tenths (382.9) feet; thence N 86 degrees 21' W One Hundred
Nineteen and Two-tenths (119.2) feet; thence S 0 degrees 00' E Three Hundred
Eighty-two and Six-tenths (382.6) feet; thence N 89 degrees 12' W Five Hundred
Two and Four-tenths (502.4) feet; thence N 0 degrees 21' W Seven Hundred
Sixty-six and Three-tenths (766.3) feet to the North line of the Northeast
Quarter (NE 1/4) of the Southwest Quarter (SW 1/4); thence S 89 degrees 56' E
One Hundred Fifty-three and Four-tenths (153.4) feet along said North line to
the point of beginning.




Property #3




East One-half (E 1/2) of Southeast Quarter (SE 1/4) of Section Twenty-one (21)
all in Township Ninety-nine (99) North, Range Twenty-one (21), West of the 5th
P.M., Worth County, Iowa.





Property #4




North East Quarter (NE 1/4) of Section Twenty-eight (28), Township Ninety-nine
(99) North, Range Twenty-one (21), West of the Fifth P.M.




Property #9




Southwest Quarter (SW 1/4) and the Southeast Quarter (SE 1/4) of the Northwest
Quarter (NW 1/4), Section 28, Township 99 North, Range 21 West of the 5th P.M.,
Worth County, Iowa.




Property #10




The West One-half (W 1/2) of the Southeast Quarter (SE 1/4) of Section
Twenty-eight (28) Township Ninety-nine (99) North of Range Twenty-one (21) West
of the 5th P.M., Worth County, Iowa.




Property #11




The West Half (W½) of Southwest Quarter (SW¼) of Section Twenty-seven (27), and
East One-half (E½) of Southeast Quarter (SE¼) of Section Twenty-eight (28), all
in Township Ninety-nine (99) North, of Range Twenty-one (21), West of the 5th
P.M., Worth County, Iowa, except parcel of land situated in the Southeast Corner
of the Southeast Quarter, of Section Twenty-eight (28), Township Ninety-nine
(99) North, of Range Twenty-one (21), West of the 5th P.M., and more
particularly described as follows, to-wit:  Commencing at a point 2 rods North
and 1½ rods West of the Southeast Corner of Section 28, and running thence North
11½ rods; thence West 14 rods; thence South 11½ rods; and thence 14 rods to
place of beginning, also excepting therefrom A parcel of land located in the E½
of the SE ¼ of Section 28, Township 99 North, Range 21 West of the 5th P.M.,
Worth County, Iowa, more particularly described as follows:  Commencing at the E
¼ Corner of said Section 28, thence South 1273.3 feet along the East line of the
SE ¼ of said Section 28 to the point of beginning, thence S 88° 46' W 490.5
feet, thence North 105.0 feet, thence West 845.9 feet to the West line of said
E½-SE¼, thence S 0° 52' 30" E 748.4 feet along said West line, thence East 834.5
feet, thence North 593.3 feet, thence N 88° 46' E 490.5 feet to said East line,
thence North 50.0 feet along said East line to the point of beginning,
containing 15.00 Acres of which 0.05 Acres is in county road easement.  The East
line of the SE¼ of Section 28-99-21 is assumed to bear North and South.




Property #12




The West One-half (W 1/2) of the Southeast Quarter (SE 1/4); and the East
One-half (E 1/2) of the Southwest Quarter (SW 1/4) of Section Twenty-Seven (27)
in Township Ninety-nine (99) North, of Range Twenty-one (21), West of the 5th
P.M., Worth County, Iowa.




Property #13




Northeast Quarter of the Southeast Quarter of Section 27, Township 99 North,
Range 21 West,


Southeast Quarter of the Southeast Quarter except the church in Southeast corner
of Section 27, Township 99 North, Range 21 West,


Said church site described as follows:  Beginning at the Southeast corner of
Southeast Quarter, thence W 12 rods; thence North 27 rods; thence East 12 rods;
thence South 27 rods to the point of beginning,


Also excepting a parcel of land commencing at a point twelve (12) rods West of
the Southeast Corner of Section 27, township 99, Range 21; thence 27 rods North,
thence 58 feet West, thence 27 rods South, thence 58 feet East, to point of
beginning,


Also excepting a parcel of land commencing at a point 12 rods and 58' west of
the Southeast corner of Section 27, Township 99, Range 21, West of the 5th P.M.;
thence North 27 rods; thence West 19 feet; thence South 27 rods; thence East 19
feet to the point of beginning.


Also excepting a parcel of land commencing at a point 16 rods and 11 feet west
of the Southeast corner of section 27, Township 99, Range 21; thence North 27
rods; thence West 22 feet; thence South 27 rods; thence East 22 feet to point of
beginning,


Also excepting a parcel of land commencing at a point 297 feet West of the
Southeast corner of Section 27, Township 99, Range 21; thence West on the
section line 42 feet; thence North 656.5 feet; thence East 339 feet to the East
section line; thence South on the east section line 211 feet; thence West 297
feet; thence South 445.5 feet to the place of beginning, containing 2.07 acres
more or less,


Also excepting therefrom all that part of the Southeast Quarter of the Southeast
Quarter of Section 27, Township 99 North, Range 21 West, lying South of the
centerline of Worth County Road A-38 (also known as 410th Street).




Property #20




The Southwest Quarter (SW 1/4) except the West Four and One-Half (4-1/2) rods of
the South Forty-Five (45) rods thereof; and the South Half (S 1/2) of South Half
(S 1/2) of Northwest Quarter (NW 1/4); of Section Twenty-six (26), in Township
Ninety-nine (99) North, of Range Twenty-one (21), West of the 5th P.M., Worth
County, Iowa.











Exhibit H.4




Climatic Data Sheet







Climatic Conditions




Client

Site

Name

Madison Gas & Electric Co.

Name

Top of Iowa 3

Address 1

P. O. Box 1231

Latitude

N43  21'  38.88"

Address 2

Madison, WI 53701-1231

Longitude

W93  17'  54.18"

Country

USA

Datum

WGS84

Phone no.

608-252-4748

WTG model

V82

Fax no.

608-252-7098

Hub height [m]

80

E-mail

gbollom@mge.com

No. of WTGs

18




Parameter

Symbol

Site Avg(1)

Site Max(2)

Unit

 

 

 

 

 

Normal wind conditions(3) (annual)

 

 

 

 

Measurement period for conditions

-

4/27/2001 to present

-

Height for conditions

m.a.g.l.

80

80

m

Weibull scale parameter

A

8.7

8.8

m/s

Weibull shape parameter

k

2.2

2.4

-

Mean wind speed

V

7.7

7.8

m/s

Mean ambient turbulence intensity(4)

TI

0,116

0.116

%

Mean ambient turbulence intensity at 15m/s

TI15

0.112

0.112

%

Standard deviation of TI at 15m/s

s15

0.021

0.021

%

Mean air density

r

1.20

1.20

kg/m3

Exponential wind shear coefficient(5)

a

0.22

0.22

-




Extreme wind conditions(3) (50 yr return period)

 

Measurement period for conditions

-

4/27/2001 to present

-

Height for conditions

m.a.g.l.

80

m

Max 10 min. mean wind speed

V10min

35

m/s

Max 3 sec. gust wind speed

V3sec

40

m/s




Environmental conditions

 

 

 

Measurement period for conditions

-

      to      

-

Mean annual ambient temperature

T

7.2

deg. C

Extreme minimum ambient temperature

Tmin

-40

deg. C

Extreme maximum ambient temperature

Tmax

40

deg. C

Days of temperature above 40°C

-

0

days/yr

Days of temperature below -20°C

-

10

days/yr

Days with ice buildup

-

4

days/yr

Mean relative humidity

RH

70

%

Salt spray present

-

 yes  no

-

Lightning density

-

2-4

Strikes/km2/yr




Topographic conditions

 

 

 

Height above sea level

m.a.s.l.

380 to 395

m

Max terrain slope in 100m radius of  WTG(s)

-

6

deg.

Mean roughness length

z0

0.67

m




Layout conditions

 

 

 

Distance between individual WTGs in a row

Lin-row

410

m

Distance between individual rows

Lrow

574

m




 

Wind rose(3)

Turbulence rose

Height for conditions

m.a.g.l

80

m

m.a.g.l

50

m

 

 

 

Sector

Degrees

A

k

Freq [%]

TI

TI15

s15

1

0

6.8

2.44

7.9

0.125

0.118

0.016

2

30

6.4

2.42

4.6

0.128

0.102

0.009

3

60

7.0

2.31

4.6

0.118

0.106

0.013

4

90

7.7

2.46

5.1

0.111

0.097

0.012

5

120

7.6

2.23

7.3

0.116

0.119

0.023

6

150

8.7

2.7

12.1

0.116

0.111

0.021

7

180

9.3

3

12.5

0.098

0.099

0.018

8

210

8.9

2.5

7.8

0.104

0.105

0.019

9

240

8.3

2.54

5.7

0.110

0.122

0.033

10

270

8.5

2.37

6.4

0.106

0.112

0.024

11

300

9.7

2.46

12.5

0.104

0.110

0.019

12

330

9.2

2.7

13.5

0.115

0.117

0.017




In addition to the above the following shall be supplied:

Site layout coordinates and datum in .txt or .xls format.

Site digital contour map; contour equidistance max 20m, preferably < 10m (not
required for US sites).




In addition to the above the following may be requested (attach if available):

Min, max and mean turbulence as a function of wind speed and wind direction
(e.g. a plot).

Min, max and mean wind shear as a function of wind speed and wind direction
(e.g. a plot).




Notes:

 

(1) Average conditions for all WTGs on site for contractual purposes. If not
available for preliminary assessment purposes use measured conditions.

(2) Conditions for most energetic WTG on site for contractual purposes. If not
available for preliminary assessment purposes leave blank.

(3) Shall be hub height for contractual purposes. Can be measurement height for
preliminary assessment purposes.

(4)[ex102h04003.gif] [ex102h04003.gif]

(5)[ex102h04005.gif] [ex102h04005.gif]





Exhibit H.5




Grid Connection Form







1.

Purpose of the Document




The purpose of this document is to provide Vestas salesmen, wind project
developers and other people working with grid connection of wind farms with
information about the electrical grid, to which a given wind farm is to be
connected.




The questionnaire must be filled in by the customer or the power station and
handed over to Vestas, preferably in the early phase of the project development.
The information given in the form is necessary for the general assessment of:




-

Operation of wind farms with Vestas wind turbines in parallel with a given
electrical grid.




-

Power quality issues.




-

Compatibility with existing codes and other documents related to the connection
of wind farms to electrical systems.




2.

Definitions and Clarifications of Items in the Grid Connection Form Part A




Part A




Questions in part A of the questionnaire are related to the conditions of the
existing grid before wind turbines are connected. Power of Common Coupling (PCC)
is defined as point of a power supply network, electrically nearest to a given
wind farm, at which other loads are or may be connected.




1.

Nominal Grid Voltage (Un): Nominal voltage of the electrical system at PCC.




2.

Short-circuit level at PCC: Short-circuit apparent power, Sk, defined by the
nominal voltage, Un, and short-circuit impedance Zk. Maximum value corresponds
to normal operating structure of the electrical system, minimum value to unusual
system structure, when Sk has minimum possible value.




3.

Network short-circuit resistance at PCC.




4.

X: Network short-circuit reactance at PCC.




5.

Permitted voltage variations at PCC during normal operation of the grid: Minimum
and maximum expected deviation from nominal value of the voltage at PCC.




6.

Maximum expected voltage unbalance at PCC during normal operation of the grid:
Voltage unbalance defined as relative value of negative phase voltage component,
expressed in percentage of positive voltage component.




7.

Expected frequency variations at PCC during normal operation of the grid:
Minimum and maximum expected deviation from nominal value of frequency at PCC.




8.

Harmonic content at PCC during normal operation of the grid: Maximum expected
values of individual harmonics and THD value on the grid, at PCC.




Part B




Requirements to wind turbines when they operate on the grid - in case of normal
operation of the grid:




9.

Permitted harmonics emission from the wind turbine: Maximum expected values of
individual harmonics and THD value coming from wind turbine at PCC.




10.

Permitted flicker emission level from WT: Permitted Pst and Plt values as
defined in IEC 61400 - 21.




11.

Permitted voltage rise at PCC: Maximum permitted voltage rise at PCC caused by
normal operation of wind turbines.




12.

Requirements regarding power factor control of wind turbines: Vestas wind
turbines can operate with different power factor values, or in some specific
modes of operation related to power factor control. Any requirements related to
resulting power factor on wind turbine or wind farm should be described here.




13.

Requirements regarding active power control: Vestas wind turbines can operate in
special modes in which the active power output is controlled in a specific way
by an external power reference. (For instance, limitation of power output under
nominal value). Here, any requirements for controlling active power output from
individual wind turbines or whole wind farms must be described.




14.

Requirements regarding reactive power control: Different modes of reactive power
control from Vestas wind turbines are possible. Any specific requirements for
reactive power control of the wind turbine or the wind farm must be described
here.




15.

Requirements regarding models of wind turbines for grid simulation: Vestas has
models of wind turbines that can be used for PSS/E simulation of wind turbine
operation on the grid. On request, models can be delivered against a signed
confidentiality agreement. Write here if a PSS/E model is requested and any
information related to the modelling of wind turbines.




Part C




Requirements to wind turbines in case of fault on the grid.




16.

Expected behaviour of wind turbine in case of fault on the grid: In case of
fault on the grid when voltage exceeds permitted values, the generator of a
standard wind turbine will be disconnected and the wind turbine will stop. The
wind turbine automatically restarts after the voltage on the grid has been
within the limits for definite time (10 minutes). Wind turbines with Fault Ride
Through option will not disconnect the generator during the fault (voltage
deep), but will continue to operate for a certain time and under certain
conditions. After the voltage is recovered, the wind turbine will re-establish
normal operation and in that way support recovery of the electrical system after
the fault.




If a wind turbine with fault ride through option is chosen, there can be some
specific requirements for wind turbine behaviour during the fault period (e.g.
reactive current injection). These requirements are dealt with in questions
17-18.




17.

Any requirements regarding active power control of the wind turbine during fault
on the grid and after fault period must be described here.




18.

Requirements regarding reactive power control of the wind turbine during fault
on the grid and during an after-fault period, if any, must be described here.




19.

Expected voltage change during fault and after-fault period: It is necessary
here to describe the characteristic shape of voltage disturbance during the
fault that the wind turbine must withstand without disconnection. It can be
described or shown as a drawing.




20.

Maximum expected frequency changes during system disturbances. Amount and
maximum ratio of frequency changes (Hz/sec): Maximum variation of frequency
during system disturbances must be stated. Electrical code or other
documentation related to the connection of the wind turbine: Relevant documents
must be mentioned here.







